Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 1 of 33




   Jolm B urke and Joanna B urke                           FILED BY . cow           D.C.
   46 Kingwood GreensDr
   K ingw ood,Texas 77339                                        JAh 22 2219
   Te1:281 812 9591                                              ANGELA E.NOBLE
                                                                GLERK U S DIA c'C
                                                                s.o.oF/1
                                                                       A .-w.I
                                                                             !B.


                    IN THE U NITED STA TES DISTRICT COU RT
                        SO U TH ERN D ISTRICT OF FLOIU D A ,
                             W EST PALM BEACH DW ISION
                             C ivilA ction N o.9:17-CV -80495


    CQNSUMER FINANCIAL                    M EM OR A N D U M IN SU PPO R T OF
    PRO TECTIO N BU R EA U ,              PLAIN TIFF-IN TERV EN O R
                                          A PPLICA N TS M O TION TO
                        Plaintiffs,
                                          IN TER W N E
          VS.

    OCW EN FIN AN CIM
    C OR PO M TION !
    a Florida corporatlon,

    OCW EN M ORTGAGE
    SERV ICW G ,lN C .,
    aU .S.V irgin Islandscorporation,

    and
    OCW EN LOAN SERW CW G,
    LL C,
    a Delaw arelim ited liability
    com pany,

                      D efendants.
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 2 of 33




    TA BL E O F C O N TEN TS




           FI?4/k,4(2I/ïL1:flEEE()()pkl(SlEEh/E:Ft!;Erkl()FII-IS/SISEEE;).............................-..................-...................................5!
           (24)h11;IE,17r()El()i!fl-r()()p1EE!/iIEEE;TC(/ïF'@llL;!()IL1L).......................................-.....................-........................E!



           PREDATORY LENDING EXECUTIVES ARESIPPING M IM OSASW ITH W ISPY FINES AND NO JAILTIM E 13
           SELFGOVERNM ENT IS NOT POSSIBLE UNLESS THECITIZENSAREALLOW ED TO INTERVENEIN CASES

       hI/ïTF7r81IE       Ellë;(5()1p1(5()rk 11-11/k(242()CJ?k1-llç(51
                                                                     ......-..........-............--............
                                                                                                                -............,.......-.................IL!;
           pkl()fl-rtsJSISEEë;iEFIS/IIZEE!1 FlVEEhrEE/kfl7CFI/ïrk6;FEEFtF1IS;-FIICI)C.........-.............................-..............................IL(5
           TFEEII/.!;é;(Jf)EkEEhklEE-r/ï!;8:F()EIIZEErklE: I,1(5(EE El/$(2l-)...........................................................................IL:!
           IfCE))/?k!/$(2,E;TrE!/E 1$4rktJ(2idI,1,()(:I/iIEE,4/ïlk()rkl(7FtCFIS/ï(5Eé;EEFth/I(2Ilk(5.-..................................-.........-...;!()
    -rblii(2r:E)E5ElEE!/ES/SI.!111-'é;()ll;?k(24)lkFL1 ()FI,1I-!E!1EEE;TF...............................................................................;!SL
    !;CJpklrkq/kFI)rFF(()rkl1)El()!;i!i1(),k1EE()!/t(rkEfl/ïICF)LICAp1I-!;.....-................................-............................-..........;!;!




                                                                                2
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 3 of 33




                                    IN TRO D UCTION

          JoarmaBurke and John Burke (EW pplicants'),hereby m oves(the ''M otion'')
   pm suant to Fed.R.Civ.P.24 to intervene in this action so itm ay be heard in

    connection w ith the 1aw suit, filed by Plaintiff Consllm er Financial Protection

    Btlreau (the''CFPB'').
               :

          W hat follow s,is a historic look at the events 9om the lnancial collapse of

    2008 asadirectresultofthe decisionsand appointm entswithin governm ehtand the

    banking industry thatlead to this case.

          lt'sanoversightof(i)whythiscaseisin court,(ii)whythepastcasesbe> een
    thepartiesand thesettlem entsav eed m adelittleim pactto thoseitsoughttoprovide

    relief(the consumers)and (iii)why theApplicantsshouldbeallowedtointervene,
    aS Gtreal''consllm erswith proven içinjuries''.
          A voice forthe people,the consllmers and homeowners,who rely on (the
    lûplaintiffs'')thewatchdogagency (CFPB)tolook aftertheirinterestsand also (tie

    KçDefendants'')wherethey (borrowers)makepaymentsto a setofm ovableprivate
    debtcollection com panies,called tim ortgage servicers'',in thiscase O cw en,to invite

    discussion and positive change, w ith the help of a m uch m ore inform ed,

    u owledgeableand experiencedjudiciary.




                                              3
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 4 of 33




                                BLM SDELL v.>            UCIIIN
          Asw ecurrently witnessthem arketcrashing to itslowestpointsincetheGreat

    Depression,this can only painta darkerpicturepertaining to any im m ediate future

    recove1'y.


          A fter the lnancial collapse in 2008,instead of im plem enting a significant

    foreclostlre m oratorium to invite the econom y to grow , for exam ple, in H om e

    Building tf Loan Association v.Blaisdell,290 U .S.398,a decision ofthe U nited

    States Suprem e Courtholding thatM innesota's suspension of creditors'rem edies

    wasnotinviolationoftheUnited StatesConstitution,(and in itssimplesteconomic
    form,allowedfarm ersto farm and thefoodtoreach thepeople).

          The governm entin 2008+ elected to protectfm ancialinstitutionsatthe fatal

    cost of hom eowners legal righis, their hom estead and ultim ately the econom y

    (Blaisdellwmsdecided dllring thedepth oftheGreatDepression).

          The short moratodzlms were just that, too short. HAM P and other
    governm ent-driven solutions failed ms they w ere m alzipulated by the banking

    industry responsible for im plem entation and used as a w eapon rather than relief

    againsthom eow ners.


                 FiRhCircuit(Texas):InanoralhealingaJudgequestionsalawyer,
                 asking why paym ents are returned by lenders to custom ers w ithout

                                                 4
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 5 of 33



                  reason,asshehasread in briefsand m otionswherethis accusation

                  was leveled zçl've seen at least 50 of these claim s...''D iaz v

                  DeutscheBank CaseNo.15-41372 (19.12minsinto oralargument
                  recording).-Foreclosure:AY rmed.

           On top of this,m ortgage lending crit4ria wms severely tightened,thus the

    numberofloan applicationsin 2017comparedto the2004 ltigh tandwhen pooling
    loanswereadriving force),showsagrim picture.A 70% decrease.l

           Conversely,m ortgage servicers like O cw en are boom ing again,with recent

    catastrophic naturaldisasters affecting Texas,Florida and N orth Carolina in short

    order:


                  Therewere66,401propertieswith foreclosureflingsin October,a

                  jump of 21% 9om the previous month. t<W e saw an initial
                  foreclosm e m oratorilzm in those m arkets,to give people reliefw ho

                  had been affected by thehurricanes,butnow lendersare pla/ng
                  catch-up and acm ally filing som e ofthose deferred foreclosures,''

                  said Attom SeniorVice PresidentDaren Blom quistztç'rhe effects




    1SeeM ortgageM arketActivity TrendsReportby CFPB w eb:
    he s://s3.amazonaws.coe ilesoconsumeo nance.gov/fdocumentslcg-hmda-zol7-molgage-
    m arket-activitp kends report.pdf
    2seeN ationalM ortgageN ews:he s://-       .nationalm olgagenews.coe lisflz-housing-
    m arkets-where-foreclosm es-re-spM ng
                                                   5
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 6 of 33



                   havem asked thattherearem orewidespreadincreasesin foreclosure

                   activit-s''he added.


             Governm entdecisionsand appointm ents willensure 2019 willm akehistory

   .
       again.ltwillnotbe cited in the history books as a successfulrecovery 9om the

       lnancialrecession of 2008.Rather,itwillbe known as the tim e in which the U S

       sacrificed consllm ersin the hopesofkeeping the banking industry lush and federal

       sovereignty intact.ltachieved thatpart,dudng the decade in-between,how ever,it

       has ultim ately com e at the cost of U S econom y once again.W ithout aiding the

       people,the citizens,thefarmers,thisgovernm enthastmilaterally failed and on track

       forLL
           M ake D epression G reatAgain 1f'.


             Shocldngly,governm enthasrecently tllrned to the çT oreclostlre King''Steve

       M nuchin (formerly lndyM ac/oneW est)asUS Treasurerand Joseph Otting,former
       CEO ofOneW est(now ClT)totheOCC.

             lt begs the questions,why is governm ent, and in particular, the part of

       governm entthatcontrolsm ortgagesand lending,led by M nuchin?M nuchin,based

       on fm ancialdisclosures,isreceiving over$1,000,000 in paym ents9om companies

       where the directors of these com panies lead back to ShortSale and Distressed

       Property Foreclosure businesses,as w ell as O cwen,which his Govem m ent and

       departments(CFPB)aresuingrightnow inthisverycase-aconflictofinterest.

                                                 6
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 7 of 33



          W hatabouthis colleague,Joseph Otting,Com ptroller of the Currency and

   justdaysago appointedasActingDirectorofFllFA3? W hyisheleading theOCC?
    Thiswasthe individualw ho would w riteto the OCC in hisroleasCEO atOneW est

    Bank (now ClT) asking for documentation 9om the FDIC to help expedite
    foreclosures due to Etlost paperwork''. His resum e is not one consllm ers and

    hom eow nersw ish to read:-


                      FG ANCIAL FREEDOM (REVEWSE M ORTGAGES)
                                                          '
                           .

                 The governm enthad alleged FinancialFreedom SeniorFunding,a

                 division ofOneW est,where Otting wasCEO,bilked taxpayersby

                 wrongfully foreclosing on borrowers and then sticking the

                 governmentwith excess insurance paym ents on federally insured

                 reverse m ortgages.


                 Doctlm ents obtained from the Departm entofHousing and Urban

                 Development, IHUDI show Financial Freedom foreclosed on




    3See:StatementofFHFA DirectorM elvin L.W atton Designation ofComptrolleroftheCurrency
    Joseph      Otting     as       Act'ing      Director        of      FHFA        web:
    he s://-   .lfa.govN edie ublicAffairsg ages/statem ent-of-Fr A-Dlector-M elvin-L-W al-
    on-Desi> ation-of-com ptoller-of-l e-cuaency-loseph-oo'ng-as-Acting-Director-of-
    Fr A.aspx and re: FHFA Announces $1.9 Billion Settlem ent W ith Deutsche Bank web:
    he s://- .l fa.govN edie ublicAffairsg agesT HFA-Announces-sl-g-Billion-seûlem ent-
    W ith-Deutsche-Bank.aspx and re:John Thaiw chairand chief executive officerofClT Group,
    left,speaksalongsideJoseph Otting ofOneW est,duringapublicm eetinginLosAngeles,Calif.,
    on Feb.26,2015,held by the FederalReserve Board and the Offk e ofthe Comptrollerofthe
    Currency to collectinform ation relating to the m ergerof CIT Bank into OneW estBank.web:
    htlps://theintercept.coW zol8/og/zg/joseph-oing-occ-onewest-baA -merger-cit/
                                                7
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 8 of 33



               16,000hom esbetween thespring of2009,when itwasacquired by

               OneW est,andthe end of2015,when Otting wasfred.


               Thouahitsshareofthereversem ortcaaem arketwasiust17 percent.
               itw asresponsiblefor39percentofreversemortRaMeforeclosm es.


               CIT fired Ottingshortlyafterpurchasingthecompany 9om aprivate

               equity flmd nm by Steve M nuchin,US treasury secretary.Itpaid

               Otting areported $12 million in severance.


                     CONSENT ORDER TO ONEW EST (APRIL 2011)
               The O ffice of Thrift Supervision (OTS) : ln connection with
               certain foreclosures ofloans in itsresidentialm ortgage servicing

               portfolio,the Association (OneW estBank,FSB) engaged in the
               followingunsafeortmsound practices:


                      (a) fled orcaused to be sled in state and federalcourts
                         num erous ao davits executed by its employees or

                         employees of third-party service providers m aking

                         various asseG ons,such as ownership of the m ortgage

                         note and mortgage,the amount of the principal and

                         interestdue,and the fees and expenses chargeable to the

                         borrower, in which the a/ ant represented that the
                         assertions in the affidavitw ere m ade based on personal

                         knowledge or based on a review by the affant ofthe


                                              8
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 9 of 33



                        relevantbooksand records,when,in many cases,they

                        werenotbased on such personalknowledgeorreview of

                        therelevantbooksandrecords;

                     (b)filed orcausedtobefiled in stateand federalcourts,or
                        in local land records offk es,num erous afldavits or

                        other mortgage-related docum ents that were not

                        properly notarized,speciscally thatwere notsigned or

                        affirmed in thepresenceofanotary;

                     (c) litigated foreclosure and bankrnptcy proceedings and
                        initiated pon-judicialforeclosureproceedùlgs M4thout
                        alwaysenslzring thatthe prom issory noteand m ortgage

                        document were properly endorsed or assi> ed and,if

                        necessary,in the possession ofthe appropriate party at

                        the appropriate tim e;

                     (d)failed to devote sufficient fmancial, stafting and
                        m anagerialresourcesto ensure properadm inistration of

                        itsforeclosureprocesses;

                     (e)failed to devote to it,
                                              s foreclosure processes adequate
                        oversight,intem al controls, policies, and procedures,

                        com pliance risk m anagem ent,internalaudit,third party

                        m anagem ent,and t'
                                          raining;and

                     (9 failed suflciently to oversee outside cotmseland other
                        third-party providers.


                                                 9
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 10 of
                                      33


         Historically,tllisisw hathappened:On Decem ber31,2008,theFDIC signed

   a letterofintentto sell,forapproxim ately $13.9 billion,thebnnking operations of

   IndyM ac (theApplicantsoriglallender)to athriftholding company owned by a
   consortillm öf private equity investors led by Steven T M nuchin ofD une Capital

   M anagem entLp.4


         The investor group includesDtm e Capital,J.C.Flowers & Co.,Stone Point

   Capital,SilarM CF-ILLC (anafliliateofSilarAdvisors,LP)andinvestmentgroups
   conkolled by George Soros,Jolm Paulson and M ichaelD ell.The tIUiR holding

   com pany willcapitalize IndyM ac with approxim ately $1.3 billion in cash.

         ln sum m ary,thesearedetrim entaland catastophicgovenam entappointm ents

   forhom eownerand consllm ers.Thereisablatantcontlictofinterest.




   4 See M nuchin spent17 years atG oldm an Sachs,leftin 2002,and hvo years later,he founded
   hedgeftmd DuneCapitalM anagem entwith two fellow Goldm an Sachsalum s,DanielNeidich
   and Chip Seelig w eb: he sr//-     .forbes.coe sites/katee toizol6/lz/l6/why-is-a-de/ nct-
   hedge-/nd-listed-as-% mps-teasua-secretaa s-main-job/#sb6lselblo4e
    and FH FA:ThesaleofN PLSreducesthenumberofdelinquentloansintheEnterprises'portfolios
   and transferscreditrisk totheprivatesector. W hich leadsinto theFIIFA Non-performing Loans
   ReportDec2017 which showsGoldman Sachs#1buyer (22% )oftheseloans(seePage 16)
   he s://-   .l fa.gov/Aboutuse epolse epolDocum entsm ecùmberzol7 NPL Sales Repoltp
   df
                                              10
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 11 of
                                      33


                                 TH E RO BO SIGNING SCANDAL:
                           ONE CO NVICTIO N IS A TOK EN M ESSA GE

          Onesolitarywoman,namelyLorraineBrown,CEO ofDocx wenttojailafter
   thefm ancialscandaland collapsein 2008,with headlinesarotm d the country stating

   çr ocx Shutdown as Pa14 of$35M 'Robosigning'Fraud Settlem ent''and the D OJ

   Pens   GtFormer Executive at Vlorida-Based Lender Processing Services lnc.
   Sentenced to Five Yearsin Prison forRole in M ortgage-Related Docum entFraud

   Schem e.Over 1 M illion Doclzm ents Prepared and Filed w ith Forged and False

   Signatures,FraudulentN otarizations''.s


          Consllm ers assum ed this conviction for g aud w ould enstlre relief for their

   own fraudulent m ortgages and loans. Robo-signing, w here m inimum w age

   tem porary staffhadbeen M red en-m asseby m ortgage servicers,lenders,foreclosm e

   m ills and others to deg aud the hom eow ners.W here photocopiers w orked overtim e,

   rubberstam psweredesigned,and legaldocum entation forged to presentto courtsitl

   orderto obtaih illegal,expedited foreclosures.




   5SeeDepartmentofJusticePressReleaseweb :he s'
                                               .//-       .
                                                          justice.gov/opa/pr/fo= er-executive-
   Rodda-based-lender-processl g-sew ices-lc-sentenced-lve-years-prison
                                               11
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 12 of
                                      33



         Alas,no,the costof this gaud im pacted the core of the fed,the banking

   industry and theeconom y.Therew asno provision forsuch com pensation,and these

   EGlnstittltions''could notfail,


          The years that follow ed relied on collusion of the bnnking industry,

   governmentand thejudicialsystem,who tmfortunately had to assllme therole of
   executioners,to ensurethatthey did nothavetopay consum ersforthesebad loans.


                bespite overwhelming votes forthe inclusion ofSB830,Abbotl
                alnrmingly vetoestheproposedTexaslegislam rethatwouldrestrict

                m orteaecservicersrackingup unaccountable andunconstimtional

                feesand interest.


                çtsenate Bill 830 imposes burdensom e new regulatory and

                paperwork requirements on those who offer seller-snanced

                m ortgages.This sort of regulation could increase the price and

                reduce the availability of these m ortgages.'' - Greg Abbott,

                Govem or,TX,Jtme 2017.


          Ratherthey endorsed thebankgand debtcollectorstotakecitizenshom esand

   when needed,am ended actsand legis
                                    'lation necessary to do so.




                                              12
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 13 of
                                      33


            PREDATORY LENDING EM CUTIVES ARE SIPPING M IM OSA S W ITH
                       W ISPY FINES AND NO JAm TM

         Conversely,the CEO of lndyM ac,M ike Perry,paid a nom inal$1 m illion

   dollartine6withnojailtim e.M ikePeny,aCPA,eam ed asmuch as$34millionp.a.
   in bonusesalone to package fraudulentloans- c.g.predatory loans,inflating house

   and com m ercialproperty prices,returning checks to custom ers w ith the intentto

   default them into foreclosm e, fabricating and approving gaudulent m ortgage

   applicxtions,including theApplicants,and the listgoeson.


               In theFDIC asReceiveroflndyM acBank,F.S.B.v.Van Dellen,et

               al- judgmentby jury awarded $168 million against 3 former
               lndyM acexecutives,and cam ew ith a sum ming up message;


               fçltW as Greed.''A M essage to Bankers 9om the FDIC v.Van

               Dellen Jury


               Ifyou read the Center for Responsible Lending (CR1,) report;
               ''Indym ac:W hatW entW rong?''dated June 30,2008 itincludes;


               ''1would rejecta loan and the insanity would beginy''one former
               IndyM acunderwritertold CRL.''ltwould go toupperm anagem ent

               andthenextthingyouknow it'sgoingto closing....I'
                                                              m like,'W hat

               the Sam H ill? T here'snothine in there to supportthisloam '''




   6SeeFDIC ;he s://-    .fdic.gov/abouvgeedoe plsica indymacpee .pdf
                                                      -


                                             13
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 14 of
                                      33



         TheDepartmentofJustice(fçDOJ'')isnotso forgivingto'çtregular''mortgage
   brokerswho engagein similaracts,they receiveheftyjailtimeand massivefmes.
   The D OJ website is filled w ith these convictions,butalas,thatcannotbe said for

   those responsible and accotmtable for the 2008 recession and banking industry

   collapse.


               SELF GOVEM M ENT IS NOT POSSIBLE UNLESS TH E CITIZENS AQE
                         R LOW ED TO G TERVENE IN CA SES
         Thecitizensarem ore educated today and with theadventoftheinternet,they

   now haveaccessto toolswhich allow them accesstodocllm entation andinform ation

   neverbeforepossible,oratleajt,m ore diftk ultto obtain.


         Contrary to com m on beliefand asw ritten in m otionsthroughoutthe nation,

   penned by judges and researched by the clerks ofthe courq notallcitizensare
   tEconspiracy theorists'' writing illegible and highly charged m otions, p aking

   llnfotm ded statem ents.


         N o,m any are simply fruskated by the factthey feelabandoned and thatthe

   judiciaryisadatmting,complex and unforgiving arena,ontop ofwhich hasacost
   ofentry which isjusttoo high forthecommon person to afford,especially in the
   given circllm stances.Thosewho can and do pay,areseldom rew arded in foreclosure

   related litigation. In summ ary, in todays' format, the law courts are neither

   approachable,impm ialoraffordable.
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 15 of
                                      33



            W HAT THE QW R IS GOING ON W ITH ACCOUNTG G?
         Forthe purposesofthisA pplication,the A pplicants w illw ish to raise an issue

   w ith obtaining information from Ocw en, pertailzing to regular accounting and

   confirm ation of the fact they acm ally are GGauthorizett'm ortgage servicers in the

   Applicantsown m ortgage,asclaim ed by Ocwen.


         Legislation and lawsw ere im plem ented by the CFPB to requestinform ation

   9om m ortgage services.Sotm dssimple?Apparently,it'snot.ln theApplicantsown

   case,Shey cannoteven obtain arecord ofpaym entsm adeorconsrm ation thatOcw en

   isthe authorized servicer.


         W hilst attorneys GGrepresenting''Ocwen claim the QW R is deficient,the
   Applicantsm aintain itisvalid.Thishasstillto be determ ined in Court.


         TheQW R isan areawhereitappearson thefacethatitshouldbe simpleto
   obtain validation of paym ents m ade to accotm t and should not be barred 9om

   discovery w hen itinvolves the hom estead.


                See CFPB;tf-
                           l'he qualitied written requestmustbe related to the

                servicingoftheloan.Seeid.j2605(e)(1)(A).

                ''Selwicing'' includes ''any scheduled periodic payments from a

               borrow er''orthe ''m aking of...pavm entsofprincipaland interest-...''

               Id.j2605(i)(3).
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 16 of
                                      33


               And whatabouttheprovision which prohibitsa debtcollectorfrom

               EtmisrepresentinR the character. extent. or am ount of cnnsllmer

               debt.k.''TEX.F1N.CODE.j392.3044*(8)2

         In theopening com plaint,ç&Background''section oftlzislaw suit,CFPB states;

   ''O cw en has com pounded these failures by illegally foreclosing upoli borrow ers'

   loans and selling loan servicing rights to servicers w ithout fully disclosing or

   correcting errors in borrowers'loan files.'' The Applicants agree.A s stated,the

   failures include sim ple requests, e.g. consltm ers cannot even obtain basic loan

   information.


                  M ORTGAGE SERW CER FIVE YEAR TRANSFER HISTORY

         A m ortgage isa lengthy term com m itm ent,usually overa 15-30 yearperiod.

   Com m on sense states thatifyou are a lender,a m ortgage servicer and a foreclosure

   specialist,you're going to w antto have accotm ting 9om the startof the loan tm til

   the currentdate.


         A question forthe CFPB and Ocwen w ould help in theApplicantslitigation

   and this law suit:


         D oesthe CFPB need to am end RESPA to m ake iteven m ore çGplain English''

   than it already is for courts to allow hom eow ners to get basic accounting and

   ow nership validation 9 om m ortgage servicers and/or lenders?

                                              1U
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 17 of
                                      33



         If,asin tlziscase,a formerservicert'
                                            ransferstheGtfile''to anew servicer- and

   this file includes a1lhistoricalaccolm ting data,itbegs the question:


         H ow can a m ortgage servicer legally avoid tlzis request? In the Applicants

   case, the alleged servicer Ocw en shows nothing as far as paym ents from the

   boaow er,relying on itsstatem entopening date of2010,ratherth= 2007,when the

   disputed mortgageloan commenced. (Tl1isshould notbeconhlsed with complete
   loan accotmtingrecords,which aretobekeptforaminimum Qften yearsl.?

         In orderto validatethe debt,the legalresponsibility m ustfallon theservicer,

   to prove the seM cersale and/ortransferts)occurred.ln Texasthiswasdiscussed
   over a decade ago,so they stlrely know it's a requirem ent;


                   TEXASSUPREME TASK FORCE G ETG G I XTRACT)
                M S.NEELEY :lwasgoing to m ake an observation.UnderRESPA
                you have to bea federally related lender,and som e ofthesetax lien
                fmanciersare below the one million threshold,and so they arenot
                necessarilysubjecttoRESPA,andunderRESPA you'vegottogive
                thedisclosureofthekansferofservicingrightsthatwasadded inby
                Henry B.Gonzalez a numberofyearsago,butldon'trecall,and 1
                don't know if any of you glzys rem ember, a record retention
                requirementastohow longthatservicing rightdiscloslzreisacm ally




   7 See Section 5.02(c)ofServicingAgreementweb:
   he s://-   .fdic.gov+uyl gY stohcal/s% cmreiindym ac-venu e-llc/ldm ac-sew icing-
   agretment.pdf
                                               17
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 18 of
                                      33


               retained by thelendersuch thatthatdocum entwouldbeavailableto
               -   Idon'tthink it'sretained.

               M R.BA STIAN :It'sflvv vears.

               M S.N EELEY: Yeah. So you don'thave that necessarily when
               you'
                  regettingreadytoforeclosetoestablish thatasoneofthepieces
               ofevidence.So theverifkation process 1think worksand then the
               debtorisgoing to know,''Iwasn'tm aking paym entsto thatserdcer.
               I'm going to contestthis,because that'snotreally therightpary ''I
               think.

               M R..BARRETT:Goodpoint.

         A scorrectly stated by M s.Neeley,itisnotthe responsibility ofthe custom er

   to prove the accounting and paym ents to accotm tby the borrow er along w ith any

   debits,feesand charges applied forthe duration ofthe disputed debtby the lender

   e.g.thehistory ofthe loan.


               Forexample,see the 7* Districtsintem retation;CtRESPA doesnot
               require anv m aeic laneuaee before a servicer m ust construe a
               written çomm lmication 9om a borrower as a qualified written
               requestand respond accordingly.The language ofthe provision is
               broad and c1ear.''8




   8seecatalanv.GM AC M ortgageCorp.,09-2182 -U.S.Seventh Circuit
                                               18
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 19 of
                                      33



         Thatsaid,Texascourtshaveinexplicably deniedRESPA reliefrequests(via
   QW R'susually)tim eand timeagain,including aged accounting tobeprovided by
   m ortgage servicers.


                Thls is a rare case in the Courtdid not affirm dismissàlof the
                borrow er's claim g againsta home lender.As a result,itis worth
                reading.''g- stephen W .Sather,Austin ,Texas referencing Fifth
                CircuitOpinion.

         From a hom eow ners perspective,this show s bias to lenders and m ortgage

   servicers.lfyou are alender.M ortgageservicerand/orsub servicer,and you'velost

   thedocum entsand can'tprove accotm ting,the courtsshould notbe gatekeepersand
                          p
   executioners,asseen in Texascourts,opining <çaged debts''including paym entsto

   accountby thehom eownerscan beignored.lt'snonsensical.


         This attem pt to avoid collateral dam age to banks and m ortgage servicers

   foreclosure action due to their failtlre to keep proper accotm ting records is

   indefensiblewhen hom esteadsare atrisk.


                TEXAS SIJPREM E TASK FORCE G ETING (EXTM CT)




   9Referencing Case:Barzelisv. FlagstarBank,F.
                                              S.B.,No.14-10782 (5thCir.2015)Sather;State
   Bar ofTexas:Bar Card Number: 17657520 TX License Date: 11/07/1986 website reference:
   htTs://stevesathersbae ptcynews.blogspot.coe zols/o6/fAh-circuit-repol-apdl-m ay-
   2015.htm1
                                              19
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 20 of
                                      33


                M R. BARRETT: ''Barrett Burke, for exafnple, is an entirely
                paperless ouG t. W e don't keep paper. - Barrett of BDFTE,
                ForeclosureM ill,Addison,Texas.




             INDYM AC,STEVE Y          UCHIN ,OCW EN AND M ORTGAGE SERW CING

         ln the Applicants case,the Etm ortgage servicing''contracts and ap eem ents

   started shortly after the Bank failed and Steve M nuchin (Dtme,IM B Holdco,
   lndyM acVenmreandOneW estGroup éndBalzklpurchasedthemortgageservicing
   rightsoflndyM ac (aftertheappointed FDIC receiver,Teny Rouchlo,had advised
   him he could notretain the brand IndyM ac despite his protestations,hence a1lthe

   companiesnamesilztheagreementsashereluctantlyrebrandedto OneW estBankl.

          ln theApplicantscase:OneW estBank (M nuchin & Ottingland Ocwen are
   merely tjllnk buyers ofdebt''and equivalentto Texasbased debtcollectorslike
   ExpertGlobalSolutions(EGS),whoptlrchaselmsectlreddebtforcentsonthedollar
   andweresubjecttothelargesttineby FTC in 2013.11
          In otherwords,ifthem ortgageloan debt,which isreferred to asthem ortgage

   servicing rights (M SR),were capitalized forthe purposes ofsale by IndyM ac's


   10seeh% s://- .1iV edin.co* i&te> -rouch-a6797634 and
   he s://- .ll'nkedl .coe pulse/pl
                                  'nnacle-failm e-legacy-ldm ac-bnnk-ter -
   r0uch?a11c1e1d* 227922570914590720#c0mments-6227922570914590720&10- rof-post
   1lSeeFTC:W orld'sLargestDebtCollection Operation SettlesFTC Charges,W illPay $3.2
   M illion Penalty web:he s://- .Ac.gov/news-events/press-releases/zol3/o7/worlds-lm-gest-
   debt-collecuon-operation-seûles-ûc-charges-will
                                               20
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 21 of
                                      33



   receiver (the FDIC) to OneW est Bank, they were in effect purchasing an
   iitm secured''debt.OneW estBank,1ed by form erGoldm an SachsM nuchin,isin the

   businessto make seriousmoney.M nuchin (viaDtme etal)camein asawholesale
   junk buyerofdebt,and did so for24 cents on the dollar.TheFDIC asreceiver,
   severed the debt(theM SR)9om thesecurity (theNote).DeutscheBaA ,despite
   their1aw suitagainstFDIC,werejustanotherlithird-tier''cmditorthatlost100% of
   itsinvestment(111lndyM ac Bankl,asstandard forany third-tiercreditorwhen the
   bank becam e insolvent.The iipaper''note they hold is w orthless.That's w hat the

   record supports.



              TH E C FPB R EV EA L S IT 'S O W N C O N FLIC T O F G T ER EST

         The CFPB very recently m ade an alarm ing m ove. The CFPB wrote an

   Am icusBriefforthepending Obduskey Suprem eCourtcaselzandin supportofdebt

   collecting foreclostlre law yers.



                  In itsamicusbrietlthe CFPB pointsto FDCPA Section 1692a46)
                  which delnestheterm tKdebtcollector''to include,forpurposes of

                  Section 1692f(6), someone whose business is principally the
                  tçenforcementofsecudtyinterests.''Secdon 1692f46)providesthat

   12SeeObduskçy v.M ccarthy & HolthusLLP,eta1.web;
   h% s://-     .suprem ecou=.gov& ocketPDF/17/17-1307/72054/20181114152356604 17-
   l3o7bsacunitedstates.pdf-argum entsetforJanuary 7,2019
                                               21
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 22 of
                                      33


               it is an unfair or tm conscionable collection practice to take or

               threaten to take nbnjudicial açtion to effect dispossession of
               property under specified circumstances. The CFPB arguesthatit

               follows9om thisçlimited-purposedefm ition ofdebtcollector''that,

               except for purposes of Section 1692f(6), enforcing a security
               interest,isnot,by itselfdebtcollection and to read.the provision

               differently     would         render   the      Gçlimited-purpose

               definition...superlluous.''



         This begs the question; w hy is CFPB called the ConsunAer agency - ye

   supporting debtcollecting foreclostlre law yers? Thispresentsfurtherargum entw hy

   the A pplication for the A pplicants M otion to lntervene as co-plaintiffs should be

   approved,and so thatjusticem ay beseived.


            SU M M A RY FR O M PR O SE H O M E O W N E R A PPL IC A N TS

         There arevery confusing signalsand m essagesfrom governm entagencieslike

   CFPB,who appear disorganized them selves.Tltis agency has been lcnown as the

   CFPB since opening its doors in 2011, but its former acting director, M ick

   M ulvaney,believed itshould instead be called the Bureau of Consllm er Financial

   Protection,or BCFP.




                                                22
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 23 of
                                      33



         H ow ever,the new nam e has not resonated and the bureau's new director,

   Kathy Kraninger,has now oftk ially stated:''To be clear,l care m uch m ore about

   whatwe dothan whatwearecalled,''in atlem ailto staffrecently.Let'shopeitisn't

   justapuffofprofile-raisingfortlzefreshlychargedinclzmbentandnotgoingtohatmt
   Kraninger,like the CCO of Ocw en c.g. EEotzr m otto is to delight the custom er,''

   H ollerich says.tçW e believe thatanyone experiencing a fm ancialhardship ism ore

   likely to rem ain in their hom e ifO cw en is their loan servicer.''

         These 1aw suitsarevery subjective,and theconsllmersand homeownersare
   not being included as stakeholders nor allow ed to have a voice. H ere is an

   opporttm ity for these parties to effectpositive change by listenlng,engaging and

   w orking together for the com m on good ofthe people.

         C çrtainly,none of the pm ies are going to be on this years'Christm as card

   listorrolodex labeled Tfriend'in the currentadversarialposition,butthatis what
                                      i
   m ediation and arbikation isa1labout- hopefully leading to agreeable and effective

   settlements-andregaining tnlst9om those injtlredpeoplethatCFPB and Ocwen
   claim to represent,based on how they perform ,change and engage w ith conslzm ers

   in a new and cons% ctivew ay on a daily basis.




                                              23
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 24 of
                                      33



         D on't talk around the people,talk to the people. An approval of the

   Applicantsm otion to intervenewould be aprodigiousstart.




                           CO N CLUSIO N & PR AYER

         The Applicants respectfully requests that this Court grant the Applicants

   motion to intervene as of right ptlrsuant to Rule 24(a) or altem atively with
   permission pursuanttoRule24@ ).

                      RESPECTFIJLLY subm itted this27thday ofDecem ber,2018.




                                  m -   y.- .:-=
                                       JoannaBurke/State ofTexas
                                       Pro Se




                                       Jolm   ke /State of Texas
                                       Pro Se




                                         24
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 25 of
                                      33




                                      46 Kingw ood GreensD r
                                      K ingwood,Texas77339
                                      PhoneNllmber:(281)812-9591
                                      Fax:(866)705-0576
                                      Email:kajongwe@ gmail-com




                                        25
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 26 of
                                      33
   li?/t'
        ci-j.
        ;   'enoI-.'--
                     z iy-plica/
                     k/-
                      .        -
                               //.
                                 f-i
                                   'rfI-lb-
                                          .c,Ft.
                                               iu.
                                                 -
                                                 .
                                                 cwq'.
                                                     'Cc'-lliî)?&
                                                                -tcvj
                                                                    .
                                                                    ?cn .'h'
                                                                           llei.
                                                                               -l.
                                                                                 '
                                                                                 la'ISéd/-
                                                                                         '
                                                                                         -#?Fvk-.S1
                                                                                                  r--
                                                                                                    <
                                                                                                    ORL
                                                                                                     .; ''.
                                                                                                          FXAï''
                                                                                                          '



                                          CERTH ICATE O F SERNICE




   W e,JoannaBurke and John Burkehereby certify thaton Decem ber27,2018,w e
   postedtheattacheddocum entv% USPS PriorityM ailtotheUS DisG ctCourq
   Clerk ofCourt
   United StatesDistrictCourt
   Southem D istrictofFlorida
   W estPalm Beach D ivision
   PaulG.RogersFederalBuildh g and U .S.Courthouse
   701Clem atisStreet,Room 202
   W estPalm Beach,FL 33401


   M d also served copiesto thefollow à g parties,by U SPS Priority M ail:

   CFPB tplaintlffsl

   M thony A lexis,
   Enforcem entDirector

   Cara Petersen,
   D eputy Enforcem entD irector for Litigation

   GabrielO 'M a11ey,
   A ssistantLitigation D eputy

   Jean H ealey
   SeniorLitigation Cotm sel
   Email:jean.healey@ cfpb.gov
   Email:Jeamhealeydippold@ cfpb.gov

   Jan Singelm ann
   E-mail:jan.singelmann@ cfpb.gov
                                                       26
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 27 of
                                      33




   A turD esai
   E-mail:atur.desai@ cfpb.gov
   Tianna Elise B aez
   Email:tiarmmbaez@ cfpb.gov
   Stephanie C.Brenow itz
   Email:stephanie.brenowitz@cgb.gov
   Law rence D eM ille-W agm an
   Email:lawrence.wagman@cfpb.gov
   Erin M ary Kelly
   Email:erin.kelly@ cfpb.gov
   G regory Ryan N odler
   Email:Gregx odler@ cFpB.gov
   M ichaelPosner
   Email:michael.posner@ cfpb.gov
   Jack D ouglasW ilson
   Email:doug.wilson@ cfpb.gov
   Jam es Joseph Savage
   james.savage@cfpb.gov
   Am anda Clzristine R oberson
   amanda.roberson@ cfpbogov

   M ailing A ddress:
   C onsum erFinancialProtection Bureau
   1700 G SkeetN W
   W ashington,D C 20552


   AttorneysforPlaintt
   Consum er FinancialProtection Bureau
                                          27
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 28 of
                                      33




    OCW EN (Defendants)

    BridgetAM Beny
    BerryB@ gtlaw.com

    A ndrew St'uartW ein
    weina@ gtlaw.com
    M ailing A ddress:
    Greenberg Traurig
    Phillips Point-EastTow er
    777 S FlaglerD rive
    Suite 300E
    W estPalm B each,FL 33401

   Thom àsM .Hefferon (pro hacvice)
   thefferon@ goodwinlaw.com

   SabrinaM .Rose-smith (prohacvice)
   srosesmith@ goodwinlaw .com
   Catalina A zuero
   CAzuero@ goodwinlaw.com
   M ichelle Treadw ellBriggs
   M Briggs@ goodwinlaw.com
   M olly M adden
   M M adden@ éoodwihlaw.com




                                        28
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 29 of
                                      33




   M ailing A ddress:
   GOODW IN PRO CTER LLP
   901N ew Y ork A ve.,N W
   W ashington,D C 20001


   M atthew Previn
   mprevin@ bucldeysandler.com
   M ailing A ddress:
   BU CK I,EY SA N D LER ,LLP
   1133 A ve.ofthe Am ericas,Suite 3100
   N ew Y ork,N Y 10036


   AttorneysforDefendantsOcwenFinancialCorp.,
   O cw en M ortgage Servicing,Inc,and O cwen



   lnterested Partv

   D ouglas C D reier
   ddreier@ gibsondllnn.com
   M ailing A ddress:
   Gibson,Dlm n & CrutcherLLP
    1499 M assachusettsA ve N W
   A pt608
   W ashington,D C 20005



   lnterested Pa>


   Jeffrey S.R osenberg
   jsrosenberg@ gibsondunn.com
                                          29
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 30 of
                                      33




   Eugene Scalia
   escalia@ gibsondllnn.com

   Patrick F.Stokes
   pstokes@ gibsondllnn.com

   M ailing A ddress:
   G ibson,D lm n & Cm tcher LLP
   1050 Com zecticutA venue,N .W .
   W ashington,DC 20036

   AttorneysforAltisourceSolutions,Inc.




   Interested Partv

   Predrag Pahick Jovanov

   M ailing A ddress:
   405 N E 23rd A venue
   A pt.l
   Pom pano Beach,FL 33062

   Pro Se




   Interested Partv
   Robed Sepulveda


   M ailing A ddress:

                                          30
Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 31 of
                                      33


   122 SW 37th Ave
   CapeCoral,FL 33991

   Pro Se




   Afediator

   D avid H .Lichter

   M ailinc A ddress:
   2999N ortheast191Street
   Suite 330
   A ventura,FL 33180

   M ediator




                                        31
    Case 9:17-cv-80495-KAM Document 220-1 Entered on FLSD Docket 01/04/2019 Page 32 of
                                          33
                                                                                                                                                                                              'd
                                                                                                                                                                                ai
                                                                                                                                                                                 '
                                                                                                                                                                                 ï
                                                                                                                                                                                 à' j.
                                                                                                                                                                                     ,kX  k  1t.'tt
                                                                                                                                                                                                k .ri
                                                                                                                                                                                                    .
                                                                                                                                                                                                    i
                                                                                                                                                                                                    '.k
                                                                                                                                                                                                      ''V n
                                                                                                                                                                                                          t'$!
                                                                                                                                                                                                             .e.,
                                                                                                                                                                                                                .e
                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  . t'
                                                                                                                                                                                                                     < %.
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        * u. -jri     k2     ty-
                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                               :lf
                                                                                                                                                                                                                                                 l- f t
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      :'i  '
                                                                                                                                                                                                                                                           - '
                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                             p.
                                                                                                                                                                                                                                                              .      te'.j      :..r;f-..sz,..L. '
                                                                                                                                                                                                                                                                          .lC:'>y
                                                                                                                                                                                          ,.ë
                                                                                                                                                                                           '1
                                                                                                                                                                t
                                                                                                                                                                s*'$/                                     :  .j';
                                                                                                                                                                                                                :t.
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                  ;7y
                                                                                                                                                                                                                   ''j
                                                                                                                                                                                                                     (
                                                                                                                                                                                                                     t,.).     t'
                                                                                                                                                                                                                                ,'jFz . t:Jsë  y(j
                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                 - .j ')
                                                                                                                                                                                                                                                       -..j
                                                                                                                                                                                                                                                          -*
                                                                                                                                                                                                                                                           .y
                                                                                                                                                                                                                                                            .:jk. !
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  g
                                                                                                                                                                    ,$
                                                                                                                                                                     k.
                                                                                                                                                                      :*
                                                                                                                                                                       't1'1
                                                                                                                                                                           8 /7 à:
                                                                                                                                                                                 ;
                                                                                                                                                                                 4!
                                                                                                                                                                                  î   6
                                                                                                                                                                                      t.,
                                                                                                                                                                                        (   .   ;     . ;!.t . .
                                                                                                                                                                                                               à,;, . (; .  j)         ,
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       y  .   k j
                                                                                                                                                                                                                                                -. .J  . t ; t.
                                                                                                                                                                                                                                                              ;     .  .:
                                                                                                                                                                                                                                                                        -(;  :
                                                                                                                                                                                                                                                                             jf
                                                                                                                                                                                                                                                                              :j
                                                                                                                                                                                                                                                                               kf
                                                                                                                                                                                                                                                                                .,....
                                                                                                                                                                                                                                                                                     c.,  s)....    $
                                                                                                                                                                                                                                                                                                    :
                                                                                                                                                                                             .                                                                     .   .
                                                                                                                                                                     t>   i.
                                                                                                                                                                          .j. ,?j:
                                                                                                                                                                                 j2à
                                                                                                                                                                                   ( :,g
                                                                                                                                                                                       y. ::l
                                                                                                                                                                                            j'
                                                                                                                                                                                             a  . r'g
                                                                                                                                                                                                    '
                                                                                                                                                                                                    t.'L
                                                                                                                                                                                                       (.
                         .
                                                                                                                                                                q
                                                                                                                                                                j.
                                                                                                                                                                z  .
                                                                                                                                                                   ,:
                                                                                                                                                                    ;
                                                                                                                                                                    . y
                                                                                                                                                                      .g'
                                                                                                                                                                        4
                                                                                                                                                                        )j
                                                                                                                                                                         k#:
                                                                                                                                                                           và,
                                                                                                                                                                             s ,
                                                                                                                                                                               ;
                                                                                                                                                                               ')x
                                                                                                                                                                                 y
                                                                                                                                                                                 j
                                                                                                                                                                                 j$ a
                                                                                                                                                                                    'r
                                                                                                                                                                                     !.
                                                                                                                                                                                      .:.
                                                                                                                                                                                        .r;
                                                                                                                                                                                          z
                                                                                                                                                                                          , :
                                                                                                                                                                                            .
                                                                                                                                                                                            c
                                                                                                                                                                                            z z..
                                                                                                                                                                                                -,
                                                                                                                                                                                                 vf
                                                                                                                                                                                                  -y
                                                                                                                                                                                                   'x
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    ;u'
                                                                                                                                                                                                      ;.
                                                                                                                                                                                                       v :'.
                                                                                                                                                                                                           ':(s
                                                                                                                                                                                                              .
                                                                                                                                                                                                              v
                                                                                                                                                                                                              .<s
                                                                                                                                                                                                                .
                                                                                                                                                                                                                 v
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 j
                                                                                                                                                                                                                 )
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                   j
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                    L
                                                                                                                                                                                                                    g
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    :
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      .,ë
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         .'.
                                                                                                                                                                                                                           y
                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             ,)
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                               .j
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                r
                                                                                                                                                                                                                                 t
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                    t.:
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       :
                                                                                                                                                                                                                                       $
                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                           - :
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                               )
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                               r
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                 J
                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                 :
                                                                                                                                                                                                                                                 i)
                                                                                                                                                                                                                                                   .?.i
                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                 - .u
                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                         <
                                                                                                                                                                                                                                                         z
                                                                                                                                                                                                                                                         ç,
                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                           ,,y
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                             5
                                                                                                                                                                                                                                                              j..y
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                 .!
                                                                                                                                                                                                                                                                  F  ;
                                                                                                                                                                                                                                                                 . :. .
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                         .v..
                                                                                                                                                                                                                                                                         i  .
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                               rx
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                    y.
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                                     :,
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                       '$
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                          ;.:
                                                                                                                                                                                                                                                                                            t
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                             )
                                                                                                                                                                                                                                                                                             L
                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                               q
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               %
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                ,(
                                                                                                                                                                                                                                                                                                 k
                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                z:
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                    ,j
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      ,.
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                        ep
                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                         t
                     4*    .                      '                                                                                            '.
                                                                                                                                                           .    g
                                                                                                                                                                ?
                                                                                                                                                              . q
                                                                                                                                                                 n.
                                                                                                                                                                  z
                                                                                                                                                                  c
                                                                                                                                                                  ;)
                                                                                                                                                                   r
                                                                                                                                                                   .'
                                                                                                                                                                    .4
                                                                                                                                                                     ' .3
                                                                                                                                                                        - .
                                                                                                                                                                          -'
                                                                                                                                                                           '
                                                                                                                                                                           y
                                                                                                                                                                           j.t:!
                                                                                                                                                                               g
                                                                                                                                                                               .j,
                                                                                                                                                                                 4
                                                                                                                                                                                 '
                                                                                                                                                                                 h
                                                                                                                                                                                 /
                                                                                                                                                                                 .
                                                                                                                                                                                 ,
                                                                                                                                                                                 j)
                                                                                                                                                                                  .t
                                                                                                                                                                                   t
                                                                                                                                                                                   ;v
                                                                                                                                                                                    -'
                                                                                                                                                                                     q.
                                                                                                                                                                                      '
                                                                                                                                                                                      j
                                                                                                                                                                                      ,
                                                                                                                                                                                      :'1
                                                                                                                                                                                        ;
                                                                                                                                                                                        :;.
                                                                                                                                                                                          '
                                                                                                                                                                                          -.$
                                                                                                                                                                                            .:t
                                                                                                                                                                                              gi t
                                                                                                                                                                                                 v
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 kzZ
                                                                                                                                                                                                   .
                                                                                                                                                                                                   I
                                                                                                                                                                                                   .
                                                                                                                                                                                                   l
                                                                                                                                                                                                   aJ
                                                                                                                                                                                                    t
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    .j)
                                                                                                                                                                                                      à'
                                                                                                                                                                                                       l$,-
                                                                                                                                                                                                          'x
                                                                                                                                                                                                           k
                                                                                                                                                                                                           ):
                                                                                                                                                                                                            ,.'
                                                                                                                                                                                                              r
                                                                                                                                                                                                              ,
                                                                                                                                                                                                              . y
                                                                                                                                                                                                                :y
                                                                                                                                                                                                                 1
                                                                                                                                                                                                                 :
                                                                                                                                                                                                                 r'
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                  :7
                                                                                                                                                                                                                   .j
                                                                                                                                                                                                                    #;
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                     .,'
                                                                                                                                                                                                                       s).'
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                           .s
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                             zr
                                                                                                                                                                                                                             2,
                                                                                                                                                                                                                               .r,-%;'
                                                                                                                                                                                                                               . .  qj j
                                                                                                                                                                                                                                       ,;
                                                                                                                                                                                                                                         ..(
                                                                                                                                                                                                                                           T
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           .)
                                                                                                                                                                                                                                            p -
                                                                                                                                                                                                                                              ;'
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               k!
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                ;j
                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                 ;.
                                                                                                                                                                                                                                                  k'
                                                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                      y
                                                                                                                                                                                                                                                      <
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                       .t:
                                                                                                                                                                                                                                                         .v.
                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           .;
                                                                                                                                                                                                                                                            .t
                                                                                                                                                                                                                                                             ,'
                                                                                                                                                                                                                                                              :
                                                                                                                                                                                                                                                              J:
                                                                                                                                                                                                                                                               . :.
                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                  .vJ.
                                                                                                                                                                                                                                                                     . ' ,.
                                                                                                                                                                                                                                                                          R. J
                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                              r.
                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                               .)
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                 , li
                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                    ,'
                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                     f'
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      .j
                                                                                                                                                                                                                                                                                       j:
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                        .1;
                                                                                                                                                                                                                                                                                          J
                                                                                                                                                                                                                                                                                          ,-
                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           J, ,
                                                                                                                                                                                                                                                                                              j,7
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                ,:j
                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                  .,..
                                                                                                                                                                                                                                                                                                     .:
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      :'
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       u -
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                         y
                  a
                  ...
                    p;?;   .       ..
                                    I  -
                                       .çr.
                                          .
                                          . tfq
                                              .
                                              (4:
                                                )
                                                jtl
                                                  3
                                                  .                                  .              . .: -
                                                                                                         :
                                                                                                         .,;..
                                                                                                             y2
                                                                                                              .
                                                                                                              r..
                                                                                                                .,.
                                                                                                                  j
                                                                                                                  rz!I
                                                                                                                     v,
                                                                                                                      -
                                                                                                                      :
                                                                                                                      .:
                                                                                                                       r;.
                                                                                                                         , à ,k:
                                                                                                                               .  ;q ,
                                                                                                                                     . .
                                                                                                                                       ..      -1
                                                                                                                                                e .
                 ).
                  1 ;
                    *'
                     .- .
                        :r    r.         ..!'
                                            ./
                                             !1
                                              )
                                              .
                                              1.*
                                                ï i
                                                  :gw
                                                    -3
                                                     i.-
                                                       .  .               .                             !.
                                                                                                         ,
                                                                                                         êa
                                                                                                          '
                                                                                                          ,( ,  .:
                                                                                                                 t
                                                                                                                 ,
                                                                                                                 .
                                                                                                                 ;0
                                                                                                                  ,
                                                                                                                  .)rc
                                                                                                                     .$
                                                                                                                      r,
                                                                                                                       t
                                                                                                                       j yu ,,
                                                                                                                             $ -.
                                                                                                                                îë  .
                                                                                                                                    q  .;,
                                                                                                                                         ks ,
                                                                                                                                            k
                                                                                                                                            ,     x,                       v
                                                                                                                                                                           .; ,
                                                                                                                                                                              jyj
                                                                                                                                                                                q.
                                                                                                                                                                                 h
                                                                                                                                                                                 jqy
                                                                                                                                                                                   .j j
                                                                                                                                                                                      y;
                                                                                                                                                                                     .,;
                                                                                                                                                                                        ,;
                                                                                                                                                                                         ,.
                                                                                                                                                                                          ,
                                                                                                                                                                                          :
                                                                                                                                                                                          ..
                                                                                                                                                                                          ,..j t
                                                                                                                                                                                               ; k
                                                                                                                                                                                                ,Jpp
                                                                                                                                                                                                   jy
                                                                                                                                                                                                    j
                                                                                                                                                                                                    ,j
                                                                                                                                                                                                     h
                                                                                                                                                                                                  ..,ry
                                                                                                                                                                                                      rp
                                                                                                                                                                                                       y
                                                                                                                                                                                                       j:
                                                                                                                                                                                                        (r:
                                                                                                                                                                                                          yç
                                                                                                                                                                                                           'j
                                                                                                                                                                                                            yr
                                                                                                                                                                                                             .
                                                                                                                                                                                                             ;,
                                                                                                                                                                                                              1
                                                                                                                                                                                                              2
                                                                                                                                                                                                              .,
                                                                                                                                                                                                               .
                                                                                                                                                                                                               s
                                                                                                                                                                                                               .j
                                                                                                                                                                                                                ,,
                                                                                                                                                                                                                 (,
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  j
                                                                                                                                                                                                                  :,..
                                                                                                                                                                                                                     -r
                                                                                                                                                                                                                      ;..y. r y;
                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                 ,  y .j.
                                                                                                                                                                                                                                        ày .
                                                                                                                                                                                                                                           y )rv
                                                                                                                                                                                                                                               gyn; y
                                                                                                                                                                                                                                                    p:J,z
                                                                                                                                                                                                                                                        ..,.k.
                                                                                                                                                                                                                                                             !.
                                                                                                                                                                                                                                                              ;   . $, a. a
                                                                                                                                                                                                                                                                          t  y
                                                                                                                                                                                                                                                                             ,,:,
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                .   s,
                                                                                                                                                                                                                                                                                     ),
                                                                                                                                                                                                                                                                                      $
                                                                                                                                                                                                                                                                                      .oy;,,
                                                                                                                                                                                                                                                                                           . ,..
                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                               f,y.  .:. ,
            .'t
              z
                  ifç;
                     '
             lat'.:1.k
                      ï.
                       14
                        ;           .       .7:
                                              j.
                                              .af
                                                q
                                                $:
                                                 è.:kqvqfe)L
                                                           ï
                                                           .J
                                                            72strc yi#:,-.&
                                                                 h,.      t',,?,),#
                                                                                  ;j
                                                                                   k
                                                                                   ,
                                                                                   j.
                                                                                    '
                                                                                    !r,-..t
                                                                                    . ,.;
                                                                                                .
                                                                                                .
                                                                                          $;t.-.,q
                                                                                                 >;àç::,-j
                                                                                                         )r
                                                                                                          ..
                                                                                                           ,..
                                                                                                           -  )3
                                                                                                               f.:,
                                                                                                                  $
                                                                                                                  ..
                                                                                                                   -..
                                                                                                                     ,.
                                                                                                                      ;
                                                                                                                      -.
                                                                                                                       ;
                                                                                                                       -t)
                                                                                                                        , ,,..b,;'tfx.iè.,s..., ,..
                                                                                                                            .            :   w, ç
                                                                                                                                                ,r:
                                                                                                                                                  .:u       -      x    -  .
                                                                                                                                                                              j,
                                                                                                                                                                                 ,
                                                                                                                                                                                 u
                                                                                                                                                                                 .
                                                                                                                                                                                 .
                                                                                                                                                                               ijnj
                                                                                                                                                                                  y
                                                                                                                                                                                   è
                                                                                                                                                                                   ,
                                                                                                                                                                                  ,k
                                                                                                                                                                                    k
                                                                                                                                                                                    .,
                                                                                                                                                                                     ,
                                                                                                                                                                                     v
                                                                                                                                                                                      ?
                                                                                                                                                                                      .
                                                                                                                                                                                      ç
                                                                                                                                                                                       .
                                                                                                                                                                                       ;,,.    , a
                                                                                                                                                                                                      .
                                                                                                                                                                                                  ..j)j,t,.%jj. ,g
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                   ,, ..j
                                                                                                                                                                                                                  y...
                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                     rf.
                                                                                                                                                                                                                        .),:,..;y,
                                                                                                                                                                                                                         s ,
                                                                                                                                                                                                                           .yj
                                                                                                                                                                                                                                   .!y.r
                                                                                                                                                                                                                                       ,u.,:.,;(b
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .  .
                                                                                                                                                                                                                                                        . . . .j
                                                                                                                                                                                                                                                         .  yr
                                                                                                                                                                                                                                                             .    :
                                                                                                                                                                                                                                                                  .jq!.:,,.,...jt,.j.,j.. :,.:.r,.
                                                                                                                                                                                                                                                                  r.;. ..,%,jf
                                                                                                                                                                                                                                                                             f. ,;yygy
                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                         a ;.
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                .;..
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                      .
                      ')
                       :q
                        t
                        g;'  2
                             ,' tz'e4
                                    t?, .
                                     y    p.'
                                            l'
                                             .i  :.
                                                  f
                                                  v
                                                  ,x'
                                                    yg
                                                     çr
                                                     s,.
                                                       ;.'
                                                         ..jl
                                                            r! ,..    ,
                                                                      ;
                                                                      J:ù
                                                                      .    ..:jj;
                                                                                p
                                                                                j
                                                                                a
                                                                                z:
                                                                                 ,.
                                                                                  r
                                                                                  .k,    )
                                                                                         ;(  .$   j:
                                                                                                   ,s
                                                                                                    4.j
                                                                                                      ,
                                                                                                      .y.;
                                                                                                         j.
                                                                                                          yj
                                                                                                           ,ar.
                                                                                                              ;..,.
                                                                                                                  :a
                                                                                                                   :
                                                                                                                   ,;
                                                                                                                   .  ,.
                                                                                                                       :
                                                                                                                       ijag
                                                                                                                        . : <.y ..y
                                                                                                                                  j.jg ,rj. j
                                                                                                                                            ,
                                                                                                                                            y.ï
                                                                                                                                              jf-
                                                                                                                                                .
                                                                                                                                                ,
                                                                                                                                                gay
                                                                                                                                                  .( ,.                    jyj
                                                                                                                                                                             ug                                                s,y
                                                                                                                                                                                                                                 f:. -j
                                                                                                                                                                                                                                      'y
                                                                                                                                                                                                                                       j.q y
                                                                                                                                                                                                                                           j.,. ,.jy  g
                                                                                                                                                                                                                                                      ,ysty
                                                                                                                                                                                                                                                          ,,y
                                                                                                                                                                                                                                                            ;.y
                                                                                                                                                                                                                                                              .à .
                                                                                                                                                                    ,.
                                                                                                                                                                                                                                                                  .
                                                                                                                                       .
                                                                                                                                                  .            ,
                                                                                                                                                                   - . f
                                                                                                                                                                               x
                                                                                                                                                                                  -
                                                                                                                                                                                  1'
                                                                                                                                                                                   ï k t '.ks
                                                                                                                                                                                            ,-':-.J-
                                                                                                                                                                                                   3p
                                                                                                                                                                                                    -'.?
                                                                                                                                                                                                       -j : ,.:'
                                                                                                                                                                                                               ;
                                                                                                                                                                                                               î.
                                                                                                                                                                                                                -î
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                 ' ' '
                                                                                                                                                                                                                     h
                                                                                                                                                                                                                     ï.tk'-',
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                       :'.1'
                                                                                                                                                                                                                                           5  -'
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                               ':T'-!
                                                                                                                                                                                                                                                    .k' !
                                                                                                                                                                                                                                                        r',
                                                                                                                                                                                                                                                          '  è
                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                              p
                                                                                                                                                                                                                                                              '.
                                                                                                                                                                                                                                                               - 8   .   ''.''-
                                                                                                                                                        -.       .' . .y         j;,
                                                                                                                                                                                   t
                                                                                                                                                                                   ,!   ..:    ;  ,.
                                                                                                                                                                                                   ,.     ,..   .a
                                                                                                                                                                                                                 q Jil;
                                                                                                                                                                                                                      :  jj   :...            à    ,. ,.    .
                                                                                                                                                                                                                                                            .          .
                                                                                                                                                           .             .
                                                                                                                                                                           ' 4.p
                                                                                                                                                                                    '
                                                                                                                                                                                   l,
                                                                                                                                                                                    t(
                                                                                                                                                                                     s.
                                                                                                                                                                                      jtf.t2
                                                                                                                                                                                           4r
                                                                                                                                                                                            Aoh.;., .
                                                                                                                                                                                                    ?;.,.
                                                                                                                                                                                                       .  ,. E
                                                                                                                                                                                                             f.
                                                                                                                                                                                                              ,?
                                                                                                                                                                                                              t j
                                                                                                                                                                                                                ;z-
                                                                                                                                                                                                                  i.1,
                                                                                                                                                                                                                    '.(.t
                                                                                                                                                                                                                        'tz :..:t     ...      :iî
                                                                                                                                                                                                                                                 .,x . -w..              *1 11 -.2..,
                                                                                                                                                              .. .
                                                                                                                                                                         ,;
                                                                                                                                                                          jy
                                                                                                                                                                           .ss.  y.   ,t,jj
                                                                                                                                                                                      tlS#S.C0m 94055036993003717957950067000000533401
                                                                                                         @                                                                            $620
                   re,                                                                                                                                                                us POSTAGE       v , j 1l j& $ <       .1
                                                                                                                                                                              '         Fl
                                                                                                                                                                                         atRateEnv                                   *j'           l $''
                                                                                                                                                                                                                                                       rfl. -'
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               ..                    v $j    .'. ..
                                                                                                                                                                                                                           ,         3%            .               : .f < 1
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                              .
                                                                                                                                                                                      12/28/2018                                    Mailedfrnm 77339 0625000000130.
                                                  '



                                                                                                                                                                                         I             I                            IL 2-                            TM
         w**
         pxx          DATE OF D.ELIVERY SPECIFIED *                                                                                                  JOANNA BURKE                                                                               ExpectedDell
                                                                                                                                                                                                                                                           veryDate;12/31/1
                                                                                                                                                     46 KINGW OOD GREENS DR
         %            USPSTRACKINGTMINCLUDED*                                                                                                         KINGWOODTX77339-5339                                                                                                            0006
                      INSURANC'
                              E INCLUDED *
                                                                                                                                                      Carrler--
                                                                                                                                                                  '               ueave ifNo Response                                                                   028
         *- q-        PICKUP AVAILABLE                                                                                                                        .<a
                                                                                                                                                           Gevl  pBf4zl15 .l
                                                                                                                                                                ''         2l6v,jtycuow j-
                       *Domesticonly                                                                                                                                   .Soo$* TlS*Xt<fJ# fl-nKIPA
                                                                                                                                                         SHIP pAuuo ROGERS
                                                                                                                                                          TO:FEDEM LBUILDING AND US COURTHOUSE
                                                                                                                                                              701 CLEMATIS ST
                                                                                                                                                              RM 202
                                                                                                                                                                              EST P L B H FL 33401-5113
                                                                                                                                                                                                                  i


        W HEN USED INTERNATIONALLY,                                                                                                                                                               USPS T                            CKING #
          A cusToMs DECLARATIO N
          LABEL MAY BE REOUIRED .




                                                                                                                                                                             .
                                                                                                                                                                                    9405 5036 9930 0371 7957 95

                                                                                                                                                                       Electronic Rate Approved #038555749
j                                                                                                                                                                                                            ..
l
                                                                                                    EP14F
%'                  ,     ,. Document 220-1 Entered on FLSD Docket 01/04/2019 Page 33 of
      Case 9:17-cv-80495-KAM
                           '
                         ...                33
                                     . '1 .
                                              z.




P R IO R IT Y '
     $ M A !L *



FLAT RATE ENVELOPE
ONE RATE A ANY W EIGHTM




I
l
I
!
IqI
  jql
    q
    I
    qI
     !I
      !
      I
      qqI
        ëI
         1
         I
         tIIO
            EP
             D
             1
             :
             4
             1
             F2.
               J
               5
               u
               x
               l
               y9
                3
                .
                5
                01
                 3
